Citation Nr: 1004053	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
right foot.

2.  Entitlement to an initial compensable rating for pes 
planus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1961 to July 
1963.

These matters come before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on March 13, 2009, which vacated a 
March 2008 Board decision as to the issue of service 
connection for pes planus of the right foot.  Both issues 
initially arose from a July 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which initially denied 
service connection to bilateral pes planus..  An October 2007 
rating decision by the VA Apeals Management Center (AMC) 
granted service connection for pes planus of the left foot 
with an initial noncompensable evaluation, effective February 
28, 2005.

The Veteran and his spouse appeared and testified at a 
videoconference hearing in April 2006 before the undersigned 
Veterans Law Judge.  A transcript of the hearing is contained 
in the record.

This appeal was previously before the Board in January 2007 
and March 2008.  The Board initially remanded the claims so 
that the Veteran could be scheduled for a VA examination.  In 
March 2008 the Board denied the claim for service connection 
for pes planus of the right foot and remanded the claim for 
an initial compensable rating for pes planus of the left foot 
so that a statement of the case could be issued. The case has 
been returned to the Board for further appellate 
consideration.

The file includes a private physician's opinion, dated in 
October 2006, addressing the veteran's peripheral neuropathy.  
The opinion was received by VA via electronic facsimile in 
November 2006.  The submission of this opinion indicates that 
the veteran desires to reopen his claim of entitlement to 
service connection for peripheral neuropathy, which was 
previously denied in a final rating decision dated in April 
2002.  As this issue has not been adjudicated, it is referred 
to the RO for appropriate action.

The issue of entitlement to an initial compensable rating for 
pes planus of the left foot is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A swollen right foot was treated in service with arch 
supports; marking the early onset of flexible pes planus.


CONCLUSION OF LAW

Pes planus was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
Because of the favorable outcome in this case, any failure by 
VA to provide the Veteran with notice of VCAA, or failure to 
assist in this claim is harmless error.


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §  3.303 (2009).  Service connection 
may be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's March 1961 active duty entry physical stated 
that he had normal feet.  He indicated on his March 1961 
Report of Medical History (RMH) that he had never had and was 
not currently experiencing foot trouble.  A service treatment 
note from July 1961 showed that the Veteran had a swollen 
foot that was treated with an ACE wrap.  In October 1962, a 
service examiner noted swelling in both feet and suggested 
arch supports.  His July 1963 separation physical revealed 
normal feet.

A private treatment record from April 1967 indicated that the 
Veteran had transient swelling of his right big toe.  He 
reported that he had joint aches for several years.  A VA 
examination in January 1974 made no specific mention of the 
feet.

A VA radiology report from May 1998 showed narrowing with 
flattening and subchondral sclerosis of both left and right 
metatarsalphalangeal joints (toes), slightly more marked on 
the left.  No acute fractures, dislocations or areas of 
destruction were noted.

March 2005 private medical correspondence from C.V., M.D., 
stated that the Veteran had lost or never developed the 
natural arch in his feet, and that he had flat feet and 
peripheral neuropathy of the soles of his feet on 
examination.  In an additional August 2005 letter, Dr. C.V. 
added that to the best of his knowledge the Veteran had "had 
'flat feet' all of his life and this condition was aggravated 
and increased beyond normal progression while he was in the 
service."

In September 2005, J.A.M., D.P.M., wrote that the Veteran's 
flatfoot condition had increased in pain and difficulty due 
to his time on active duty.  Dr. J.A.M. also indicated that 
it was reasonable to assert that the instability and weakness 
of the Veteran's feet was compounded by his time in the 
service.

During his videoconference hearing before the undersigned 
Veterans Law Judge in April 2006, the Veteran described 
falling into a hole while on night maneuvers during active 
duty, injuring his right ankle, and causing his right foot to 
swell.  He described being put on crutches after this injury.  
He also testified that he was later issued temporary arch 
supports while aboard a ship.  When discussing the etiology 
of his right foot pes planus he said that a VA doctor had 
agreed with his private doctors that he had a service-
connected flat foot disorder, but the VA doctor did not write 
his concurrence down.  The Veteran reported taking Vicodin, 
opium patches, and Gabapentin for his feet.  He said that he 
received no medical treatment for his feet between 1963 and 
1974, although he would buy shoe inserts for his foot pain.  
He also indicated that Dr. C.V. had been his doctor since 
about 1990.  

Additional correspondence from Dr. C.V. dated October 2006 
stated that the Veteran had peripheral neuropathy and flat 
feet which were aggravated and increased beyond normal 
progression while he was in the service.  Dr. C.V. opined 
that the Veteran should have been medically discharged from 
the service because of the wear and tear on his feet.  
Additionally, the doctor noted his opinion that the Veteran 
had a very rare and serious medical condition with his 
peripheral neuropathy, which was deteriorating rapidly.

In February 2007 the Veteran was afforded a VA medical 
examination; his claims file was reviewed in conjunction with 
the examination.  He reported that his feet never felt right 
after his 1961 injury.  He said that he developed progressive 
pain in both of his feet over the years; and described the 
pain as burning and that at times the pain radiated to his 
knee.  He said the pain was worse with weight bearing or 
standing, and he denied having focal pain over the sinus 
tarsi.  He denied having any flare-ups regarding his feet.  
It was noted that he had experienced neuropathic pain in his 
bilateral lower extremities for over 20 years, but there was 
no clear etiology for the neuropathy.  The Veteran walked 
with a cane and wore orthopedic shoes.  

On objective examination, the physician noted no evidence of 
abnormal weight bearing.  The Veteran had an antalgic gait.  
Minimal swelling, and no tenderness to palpation over the 
posterior tibial tendons were noted.  The arches were 
observed to be completely intact when non-weight bearing; 
however, when the feet were weightbearing, he had mild pes 
planus deformity on the left side and no pes planus deformity 
on the right side.  The examiner noted that the very mild pes 
planus on the left side was completely correctable.  The 
Veteran had mild tenderness to palpation over the sinus tarsi 
bilaterally, but there was no focal swelling over the sinus 
tarsi.  He had good, symmetric range of motion.  
Contemporaneous X-rays were unremarkable and demonstrated a 
normal calcaneal pitch angle for the bilateral feet.

The physician opined that the Veteran's pain was secondary to 
his neuropathy and not related to any type of foot deformity.  
It was noted that the right foot did not have pes planus at 
all and that his left foot had mild pes planus that was 
completely correctable.  The examiner stated that it was 
likely that the Veteran had bilateral flat foot deformity 
while in the service and described the pes planus as 
"flexible."  He stated that the arch supports that were 
provided in October 1962 would have only been given if the 
Veteran had flexible pes planus.  He felt that it was likely 
that the Veteran resolved his flexible pes planus deformity 
and that this explained why there was no evidence of it on 
his right foot during the examination.  It was also observed 
that the Veteran's disability likely existed prior to his 
military service, and that "the high level of stress and 
load associated with being an active marine likely aggravated 
this condition."  The examiner felt that the Veteran's 
flexible pes planus resolved spontaneously after service.

The examiner also commented on the statements made by Dr. 
J.A.M.  The VA examiner agreed that it was more than likely 
that the Veteran had a flat foot condition present throughout 
his life, and it was "reasonable to assert that the 
instability and biomechanical weakness of the his feet were 
compounded by his time in the service."  However, the VA 
examiner disagreed with Dr. J.A.M. and stated that the 
Veteran did not currently have pes planus on his right side.  
The VA examiner stated that it was his clear assessment that 
the vast majority if not all of the Veteran's current 
symptoms of burning pain in his feet were secondary to his 
polyneuropathy and not secondary to pes planus.

As a preliminary matter, the Board notes that the Veteran 
clearly has multiple symptoms relating to his feet.  However, 
as the issue before the Board is service connection for pes 
planus of the right foot, the Board will only consider 
evidence related to the claimed right flat foot disability 
and not peripheral neuropathy.

Based on the evidence of record the Board finds that service 
connection for pes planus, right foot is warranted.  It has 
been stated by a VA physician that the Veteran had signs of 
flexible pes planus in service as shown by the issuance of 
arch supports for swollen feet.  Present medical evidence 
confirms that the Veteran is suffering from a current 
bilateral pes planus disability.  In March 2005, a private 
physician noted that the Veteran had "flat feet on exam."  
Although in February 2007 the Veteran did not present with 
pes planus of the right foot, the VA examination the examiner 
concluded that he had "flexible" pes planus, and indicated 
that the use of arch supports could resolve the deformity in 
his left foot.  

In conclusion service connection is awarded.  The evidence of 
record shows that the Veteran was treated for pes planus in 
service, and that he was diagnosed with pes planus by his 
private physician within a month of filing for service 
connection.  As such, the Board finds that the requirements 
for service connection for pes planus of the right foot have 
been met.

ORDER

Entitlement to service connection for pes planus of the right 
foot is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this remand.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In view of the allowance of service connection for pes planus 
of the right foot, and because the Veteran is already 
service-connected for pes planus of the left foot, additional 
development is needed before the claim can be completed.   
The rating criteria for evaluating pes planus under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2009) allows for evaluating 
the feet for unilateral or bilateral disability.  Thus, in 
order to properly rate the pes planus, reexamination of the 
feet is necessary.  

The case is remanded for the following actions:

1.  The AMC/RO should contact obtain the 
names and addresses of all medical care 
providers, VA and non-VA who treated the 
veteran for pes planus since February 
2004.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
podiatry examination to ascertain the 
impairment caused by the bilateral pes 
planus.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for the Feet, 
revised on May 1, 2007.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


